Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered September 29, 2003, which granted defendants’ motion and cross motion for summary judgment, unanimously affirmed, without costs.
Decedent died of eclampsia, which occurred during or immediately after cesarean childbirth. In opposing the motions for summary judgment, plaintiff failed to offer sufficient evidence to demonstrate a triable issue of fact as to whether death may have been caused by defendants’ failure to provide adequate medical care and treatment, or failure to alert the patient as to the seriousness of pre-eclampsia (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Concur—Tom, J.P., Saxe, Lerner, Marlow and Sweeny, JJ.